Case 3:19-cv-00505-TJC-JRK Document 12 Filed 06/20/19 Page 1 of 2 PageID 80



                          UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT FLORIDA
                             JACKSONVILLE DIVISION

                                                CASE NO: 3:19-CV-505-J-32JRK

STRIKE 3 HOLDINGS, LLC,
           Plaintiff,

v.

JOHN DOE subscriber assigned IP
address 71.199.255.8,

            Defendant.
_________________________________________________/

                                NOTICE OF APPEARANCE
              Please take note that David Naples and John J. Spence of Naples and Spence,
      Attorneys at Law, PLLC hereby enter an appearance on behalf of the Defendant JOHN
      DOE subscriber assigned IP address 71.199.255.8. Contact information and designated
      service email is in the signature block below.
      Respectfully submitted:

      Naples & Spence, Attorneys at Law, PLLC
      2807 North Tenth Street, Suite 7
      St. Augustine, Florida 32084
      (904) 657-7117 (main)
      (904) 429-1351 (fax)
      For service of court documents only:​ service@naplesandspencelaw.com

      /s/ David D. Naples, Jr.
      __________________________
       David D. Naples, Jr.
      Florida Bar No. 99064
      John J. Spence
      Florida Bar No. 70724



                                                                                       1
Case 3:19-cv-00505-TJC-JRK Document 12 Filed 06/20/19 Page 2 of 2 PageID 81



                                CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that a true and correct copy of the foregoing has been furnished

this 20th day of June, 2019 to Plaintiff’s Counsel via electronic means.



                                             /s/ David D. Naples, Jr.
                                             _____________________________
                                             Attorney




                                                                                      2
